Mr. Justice. Huger
delivered the opinion of tbe court.
it appears that the items objected to, when added to the balance due on the note, amount precisely to the difference between the amount of the account and the verdict. It is unnecessary therefore to notice further the first ground.
That one executor could discharge a debt due to his testator, has never been denied; sdme doubt however, formerly existed as to the power of a co-administrator. *493But in the case of Williard vs. Fenn,---after repeated arguments the Court of King’s Bench, ruled that a co-administrator was possessed of the same power in this respect as a co-executor. This has been regarded as settled doctrine ever since, and is not now to.be disturbed.
McKibbin, for the motion.
Williams, contra.
The motion is refused.
Justices Colcock, Richardson and Gantt, concurred.